Bump Steer Calculator

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Speedwaymotors (bump steer gauge instructions, 2015; "Speedwaymotors"), in view of Merrill (US 3793734; “Merrill”).

Regarding claim 1. Speedwaymotors discloses, in Speedwaymotors’ third picture, an apparatus, comprising: a framework including: a framework first portion (see Speedwaymotors annotated 3rd picture, “framework first portion”) configured to engage a supporting surface (see Speedwaymotors annotated 3rd picture, “support surface”) beneath a vehicle suspension (see Speedwaymotors annotated 3rd picture, “vehicle suspension”); and a framework second portion (see Speedwaymotors annotated 3rd picture, “framework second portion”) upwardly extending (examiner notes the framework second portion extends vertically from the framework first portion) from said framework first portion (see previous comment), said framework second portion (see previous comment) disposed adjacent a flat plate (see Speedwaymotors annotated 3rd picture, “flat plate”) mounted to a hub (see Speedwaymotors annotated 3rd picture, “hub”) of said vehicle suspension (see previous comment); a linear actuator (see Speedwaymotors annotated 3rd picture, “hydraulic linear actuator”) coupled to said framework first portion (see previous comment), said linear actuator (see previous comment) positionable on said framework first portion (see previous comment) to engage (p. 2, column 2, step 14, examiner notes Speedwaymotors bottle jack lifts the front spindle) said vehicle suspension (see previous comment), said linear actuator (see previous comment) operable to move said vehicle suspension through a suspension stroke (p. 3, column 1, step 20, examiner notes Speedwaymotors bottle jack moves the suspension from 1 inch below static ride height to 2 inches above static ride height, the examiner construes the bottle jack lift interval to be a suspension stroke); a first position gauge (see Speedwaymotors annotated 3rd picture, “first position gauge”) coupled to said framework second portion (see previous comment), said first position gauge (see previous comment) positionable on said framework second portion (see previous comment) to contact  (p. 3, column 1, steps 17-20, examiner notes Speedwaymotors gauges are fixed to be compressed by about ½ inch at the start of a suspension stroke and continually read as the suspension stroke advances) said flat plate (see previous comment) mounted to said hub (see previous comment) along a flat plate first vertical margin (see Speedwaymotors annotated 3rd picture, “first vertical margin”) during movement of said vehicle suspension (see previous comment) through said suspension stroke (see previous comment); and a second position gauge (see Speedwaymotors annotated 3rd picture, “second position gauge”) coupled to said framework second portion (see previous comment), said second position gauge positionable on said framework second portion (see previous comment) to contact (p. 3, column 1, steps 17-20, examiner notes Speedwaymotors gauges are fixed to be compressed by about ½ inch at the start of a suspension stroke and continually read as the suspension stroke advances) said flat plate (see previous comment) mounted to said vehicle hub (see previous comment) along a flat plate second vertical margin (see Speedwaymotors annotated 3rd picture, “second vertical margin”) during movement of said vehicle suspension (see previous comment) through said suspension stroke (see previous comment).
Speedwaymotors fails to disclose first and second position gauges are linear potentiometers.
Merrill teaches, in figure 2, using first and second linear potentiometers (94, 96) instead of direct reading dial gauges ((90, 92) col. 8, lines 29-34, examiner notes Merrill inputs voltages output from linear potentiometers into a computer to derive a reading based on the measured values to replace direct reading dial gauges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Merrill’s scheme of utilizing linear potentiometers in place of dial gauges to teach Speedwaymotors to automate steering data collection as the hub/flat plate is moved through a suspension stroke using linear potentiometers to electronically collect plate position data. Doing so increases the vehicle mechanic’s efficiency of adjusting bump steering. Further, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplish the same result is not sufficient to distinguish over the prior art, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 



    PNG
    media_image1.png
    535
    641
    media_image1.png
    Greyscale

Regarding claim 2, Speedwaymotors and Merrill disclose, in Speedwaymotors third picture, said linear actuator (see Speedwaymotors annotated 3rd picture, “hydraulic linear actuator”) operable to move said vehicle suspension (see Speedwaymotors annotated 3rd picture, “vehicle suspension”) a preselected distance in said suspension stroke (p. 3, column 1, step 20, examiner notes Speedwaymotors bottle jack moves the suspension from 1 inch below static ride height to 2 inches above static ride height, thus Speedwaymotors preselects rebound and compression distances).

Regarding claim 4, Speedwaymotors and Merrill disclose, in Merrill’s figure 2, said first linear potentiometer (Merrill (94)) and said second liner potentiometer (Merrill (96)) have an accuracy of within 0.001inch (Merrill, col. 12, lines 51-53).
Speedwaymotors and Merrill fail to disclose linear potentiometers with an accuracy of about 0.0001 inch (about 0.00254 mm).
However, the examiner takes official notice that linear potentiometers with an accuracy of 0.0001 inch are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use linear potentiometers with an accuracy of about 0.0001 inch to measure Speedwaymotors and Merrill’s change in toe . Doing so increases confidence that adjustments to vehicle toe, thus vehicle steering and handling, are based on actual change in toe.

Allowable Subject Matter
Claims 3 and 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3,  although Speedwaymotors and Merrill disclose using a bottle jack to move the vehicle suspension through a suspension stroke, bottle jacks are not incremented and are not known to have highly repeatable lift strokes. Further, Speedwaymotors and Merrill do not teach incremented plate vertical margins capable of enabling the bottle jack lift operation to be highly repeatable. No other prior art can be found to motivate or teach modifying combined Speedwaymotors and Merrill to move the vehicle suspension using a device with an accuracy of about 0.015 inch.

Regarding claim 5, although Speedwaymotors and Merrill disclose using a bottle jack to move the vehicle suspension through a suspension stroke and first and second linear potentiometers capable of being monitored electronically via a computer, they do not disclose a processor configured to drive a linear actuator to move the vehicle suspension through a suspension stroke and configured to compare linear potentiometer data during the movement of the vehicle suspension through the suspension stroke. No other prior art can be found to motivate or teach modifying Speedwaymotors and Merrill to include a processor with a linear actuator driver and linear potentiometer data comparator in combination with all of the remaining limitations of the claim. The dependent claims would be allowable for at least the same reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (CN 201540205) teaches a bump steer property measuring device.
DECO (DECO bump steer gauge, 2016) teaches a bump steer gauge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2855